Citation Nr: 1209406	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  07-00 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.

2.  Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD), to include psychosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran had active military service with the United States Army from February 1969 to February 1971, to include a tour of duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in pertinent part denied service connection for an eye disability and denied the reopening of the claim for service connection for PTSD.  

The case was previously before the Board in January 2010, when it was remanded for an eye examination, medical opinion, and for notice and adjudication of the issue involving service connection for psychiatric disability other than PTSD.  Claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board added the additional issue of entitlement to service connection for a psychiatric disability other than PTSD.  The requested development has been completed.  


FINDINGS OF FACT

1.  Service treatment records reveal that the Veteran had a left eye injury in December 1970; the diagnosis was acute iritis of the left eye.  

2.  February 1971 separation examination revealed that the Veteran's eyes, pupils, ocular motility, and ophthalmoscopic evaluation were all normal; his vision was normal (20/20) and no residual disability from his left eye injury was noted.  

3.  VA treatment records reveal the Veteran suffered a left eye injury in May 1996.

4.  VA examination in December 1998 revealed no complaints of any current eye disorders at that time.  

5.  VA treatment records reveal the Veteran incurred another left eye injury in May 2005.

6.  The Veteran has a current diagnosis of a history of left eye traumatic mydriasis, traumatic iritis, and dislocated lens which medical opinion relates to the 2005 injury.

7.  There is no credible evidence linking any current eye disability to the Veteran's military service or to the acute and transitory left eye injury incurred during service.  

8.  Service treatment records do not reveal any complaints of, treatment for, or diagnosis of any psychiatric disorder during active service.  

9.  VA records reveal that the Veteran was hospitalized from December 1971 to January 1972 for substance abuse treatment; the diagnosis was heroin dependence and psychosis resulting from drug intoxication.

10.  VA treatment records reveal continued diagnosis of a psychosis under various labels including:  schizophrenia; schizoaffective disorder; with psychotic disorder, not otherwise specified being the most predominant.

11.  The evidence of record links the Veteran's psychosis to his long history of substance abuse.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral eye disability have not been met.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  

2.  The criteria for service connection for an acquired psychiatric disability, other than PTSD, to include psychosis, have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Letters dated January 2006, March 2006, and January 2010 satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating, with respect to the issues on appeal.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified non-VA medical records, including Social Security Records, have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  An examination of the Veteran was conducted in January 2010 with respect to his claim for service connection for an eye; this examination is adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

While the record contains diagnoses of psychiatric disabilities other than PTSD, there is no indication that these disabilities are associated with Veteran's active service.  Thus, no VA examination is necessary in order to decide the claim.

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Accordingly, the appellant is not prejudiced by a decision at this time.

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

A.  Eye Disability

In December 2005, the Veteran filed a claim for service connection for an "eye injury."  

Service treatment records reveal that the Veteran had a left eye injury in December 1970.  He had complaints of a "left eye problem - was stuck in eye while playing basketball."  He had symptoms of photosensitivity.  He was treated with Neosporin eye solution and hot soaks.  A follow-up treatment record dated later in December 1970 reveals that his eyelid was still swollen and injected.  He was referred to ophthalmology.  The December 1970 eye clinic record indicted a two week history of a swollen left eyelid with injected conjunctive.  Visual acuity examination revealed normal vision (20/20) in both eyes.  The diagnosis was acute iritis of the left eye and treatment with medication and light duty was indicated.  The Veteran's left eye injury healed without any residual disability.  

In February 1971, separation examination of the Veteran was conducted.  Clinical evaluation of the Veteran's eyes, pupils, and ocular motility was conducted and was "normal" with no abnormalities noted by the examining physician.  Ophthalmoscopic evaluation was also normal and his vision was also normal (20/20).  No residual disability from his left eye injury was noted.  

A VA outpatient treatment record dated May 1996 reveal that the Veteran sought treatment for a left eye injury.  He had complaints of left eye pain and reported that he "was struck in the eye 1 week ago, it got better for a few days, but today it is worse."  Physical examination indicated that the right eye had red sclera and slightly red conjunctive.  The diagnosis was "injury to right eye."  The treatment plan indicated treatment with medication solution for the left eye, and referral to the eye clinic.  From this record it is unclear whether the right eye or the left eye was injured in May 1996.  The follow-up treatment record indicates that the Veteran was instructed to use the medicated drops in both his eyes, and that ultimately he declined further treatment from the eye clinic.  

In December 1998, a VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported that he incurred a right eye injury during active service when he "got punched in the eye during an altercation with a fellow soldier."  He indicated that the eye became infected and was treated and that "since that time he has not had any real problems other than it getting infected a couple of times."  The Veteran neglected to report his intervening eye injury in May 1996.  Examination of his eyes revealed that they were within normal limits although he did report the need for reading glasses to read fine print.  

A VA outpatient treatment record dated May 2005 reveals that the Veteran sought treatment for complaints of left eye pain and tearing for the past four days.  He reported that he was hit in the eye a few days earlier.  He reported symptoms of tearing, pain, blurriness of vision, and photophobia.  Physical examination revealed tearing and an injected sclera.  Conjunctiva was normal; there was no purulent discharge and no foreign objects.  The diagnosis was corneal abrasion.  Treatment with antibiotic eye ointment and an eye patch were initiated.

A June 2005 VA treatment record reveals that the Veteran continued to complain of blurred vision.  The diagnosis was a suspected flare-up of traumatic iritis because it was suspected that he stopped his prescribed medication.  A July treatment record continued the diagnosis of traumatic iritis of the left eye.

An August 2005 VA eye clinic record indicated the diagnosis was left eye iritis.  Clinically, the Veteran was better however his vision was worse.  He continued to have complaints of decreased left eye vision; a September 2005 eye clinic record indicated that the diagnosis as anterior and posterior uveitis and left eye cystoid macular edema (CME).  Surgery was conducted in December 2005 at a VA eye clinic for traumatic uveitis with zonular rupture and vitreous in the left eye.  Follow-up records dated in January 2006 indicated that the Veteran was developing left eye cataract; while April 2006 records indicated resolution without ocular complaints.  

In April 2010, a VA Compensation and Pension eye examination of the Veteran was conducted.  The examiner reviewed the evidence of record including the service treatment records showing an in-service eye injury.  The Veteran's primary complaint was a decrease in visual acuity in the left eye since the injury in 2005.  Full eye examination was conducted.  The diagnosis was a history of:  left eye traumatic mydriasis, left eye traumatic iritis; and dislocated lens of the left eye which was surgically replaced.  The examiner's medical opinion related all the Veteran's current eye symptoms to his post-service left eye injury in 2005.  The examining physician's rationale included a review of the evidence of record and noting that no residual eye symptoms were indicated from the injury during service.  Rather, all current eye disabilities could be traced to the Veteran's left eye injury in 2005.  

The evidence shows that the Veteran had a left eye injury during service.  This resolved without residual disability his vision and eyes were normal on separation examination.  The evidence reveals that the Veteran had left eye injuries subsequent to service, the most serious being in 2005.  The only medical opinion of record indicates that the Veteran's current left eye disabilities are related to his 2005 eye injury and not the eye injury during service.  There is no evidence of a right eye disability.  The Veteran has not asserted any continuity of symptomatology of eye symptoms dating from service to the present.  Moreover, his own report of medical history at the December 1988 VA examination indicates that his in-service eye injury resolved without residual disability or visual impairment.  The evidence establishes that the Veteran does not have a current right eye disability and that his current left eye disability is related to a post-service injury in 2005.  The preponderance of the evidence is against the claim for service connection for a bilateral eye disability; there is no doubt to be resolved; and service connection is not warranted. 

B.  Psychiatric Disability other than PTSD

Claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board added the additional issue of entitlement to service connection for a psychiatric disability other than PTSD.  The evidence of record contains multiple diagnoses of PTSD contained in various VA treatment records dating from 1990 to the present.  However, the issue of whether new and material evidence has been submitted to reopen a previously denied claim for service connection for PTSD was denied by the Board in January 2010.  Accordingly, the Board will only address the appeal with respect to the issue of service connection for an acquired psychiatric disability, other than PTSD.  

Again, service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Psychoses may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The term "psychosis" means any of the following disorders: brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and, substance-induced psychotic disorder.  38 C.F.R. § 3.384.

If the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also not satisfied, then the Veteran's claim on a presumptive basis under 38 C.F.R. § 3.309 shall fail.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d).   

The factual basis for a chronic disease may be established by medical evidence, competent lay evidence or both.  The diseases listed in §3.309(a) will be accepted as chronic, even though diagnosed as acute because of insidious inception and chronic development, except where they result from intercurrent causes, or where a disease is the result of drug ingestion.  38 C.F.R. § 3.307(b).  

Service treatment records do not reveal any complaints of, or treatment for, any psychiatric disorder during active service.  In February 1971, separation examination of the Veteran was conducted and abnormal psychiatric evaluation was not indicated.  

VA hospital treatment records reveal that the Veteran required inpatient hospital treatment from December 1971 to January 1972.  He was admitted for substance abuse treatment.  Specifically he indicated that he had been abusing heroin since June 1970.  After admission to the hospital for treatment and the Veteran's drugs were withdrawn "it became difficult to control his activity.  He became hallucinated, saw rats under his bed, was unable to follow conversation, was resistive and at one time struck another patient.  Also at one time, he removed his clothing and talked in a vulgar manner in front of women."  The records indicate that he subsequently did not remember this behavior and the treating physician indicated that this was a delirium which resulted from the Veteran's withdrawal from his heroin.  The diagnosis was heroin dependence and "psychosis with drug intoxication, (withdrawal phase), heroin."  

VA hospital records reveal that the Veteran again required inpatient treatment from August to September 1990.  He was requesting admission to a PTSD treatment program; he indicated symptoms of nightmares, flashbacks, sleep disturbance, and depression.  His long history of heroin abuse was noted.  Diagnosis was dysthymic disorder and poly-substance abuse (alcohol and marijuana).  

In November 1990, a VA psychiatric Compensation and Pension examination of the Veteran was conducted.  His primary symptoms were sleep disturbance, nightmares, and vague assertions of hearing voices.  The examiner noted the Veteran's history of heroin abuse and that he continued to abuse alcohol.  

The Veteran was again hospitalized for inpatient VA treatment from August to November 1991 with a diagnosis of PTSD.  

VA outpatient treatment records dated in December 1992 and November 1993 reveal that the Veteran continued to seek treatment for psychiatric complaints.  These records reveal continued polysubstance abuse and PTSD.  

A January 1995 disability decision by the Social Security Administration (SSA) indicates that the Veteran's primary disability was caused by substance abuse, and his secondary diagnosis was PTSD.  The SSA decision was based upon a SSA evaluation conducted in 1993 as well as copies of the Veteran's VA medical records.  

A January 1997 VA outpatient treatment record indicates that the Veteran had "various psychiatric diagnoses" including:  PTSD, dysthymic disorder, polysubstance abuse, antisocial personality disorder and being an intravenous drug abuser.  

A December 1998 VA psychiatric Compensation and Pension examination report indicates a diagnosis PTSD.  Again, a history of polysubstance abuse including heroin, cocaine, and marijuana was noted.  

An April 2000 VA outpatient psychology assessment reveals that the Veteran reveals that the Veteran reported having auditory and visual hallucinations, but there was no objective evidence of these symptoms noted by the examiner.  The psychologist noted the various diagnoses of record including depressive disorder, PTSD, schizophrenia, and polysubstance abuse.  VA outpatient treatment records dated from this point reveal various psychiatric diagnoses with the primary diagnoses being noted as PTSD and psychotic disorder not otherwise specified.  The Veteran's long, and continued, history of polysubstance abuse is also noted in the outpatient treatment records.  

An April 2007 VA outpatient psychiatric assessment record indicates that the Veteran's psychiatric diagnosis as schizoaffective disorder and PTSD.  Again primary symptoms noted were nightmares and depression.  

To the extent that the evidence of record reveals that the Veteran has PTSD, the appeal with respect to that disability has been previously denied by the Board in 2010.  The Veteran has numerous other diagnoses of psychiatric disabilities.  Essentially, the evidence reveals a continued diagnosis of a psychosis under various labels including schizophrenia; schizoaffective disorder; with psychotic disorder, not otherwise specified being the most predominant.  

The 1971 VA hospital records reveal a diagnosis of psychosis within a year of separation from service.  However, the hospital records are very clear that the Veteran's psychosis was substance induced as the result of his heroin abuse.  Accordingly, service connection cannot be granted on a presumptive basis.  See, 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(b), (d).   

To the extent that the Veteran has continued diagnoses of psychiatric diagnoses other than PTSD, including psychoses, which continue to the present, the record also shows a continuing history of polysubstance abuse.  There is no evidence linking any diagnosed psychiatric disorder, other than PTSD, to active service.  Rather, the evidence supports that these diagnoses are related to the Veteran's substance abuse, and arose after service.  

The preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability, other than PTSD and to include psychosis; there is no doubt to be resolved; and service connection is not warranted. 


ORDER

Service connection for a bilateral eye disability is denied.

Service connection for an acquired psychiatric disability, other than PTSD and to include psychosis, is denied.  



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


